Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-15 are directed toward a robotic device (i.e. machine) and claims 16-20 are directed towards a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1 and 16 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A robotic device, comprising: a plurality of sensors configured to: capture a set of one or more images of an individual, record sound signals of the individual, and generate environment data of an environment surrounding the individual; a processor; and memory storing instructions configured to cause the processor to perform: recognizing a set of actions performed by the individual from the set of one or more images of the individual; recognizing verbal content from the individual from the sound signals; determining a health condition by analyzing the set of actions performed by the individual, the verbal content from the individual, and the environment data; responsive to determining the health condition is included in a set of predetermined health conditions, determining a set of actions to be performed by the robotic device based on the health condition”.
The limitations of capture a set of one or more images of an individual, record sound signals of the individual, and generate environment data of an environment surrounding the individual; recognizing a set of actions performed by the individual from the set of one or more images of the individual; recognizing verbal content from the individual from the sound signals; determining a health condition by analyzing the set of actions performed by the individual, the verbal content from the individual, and the environment data; responsive to determining the health condition is included in a set of predetermined health conditions, determining a set of actions to be performed by the robotic device based on the health condition, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of record, generate, recognizing, determining, and performing, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Additionally, claim 16 recites: “A method, comprising: capturing, by a robotic device, a set of one or more images of an individual; recording, by the robotic device, sound signals of the individual; generating, by the robotic device, environment data of an environment surrounding the individual; recognizing, by the robotic device, a set of actions performed by the individual from the set of one or more images of the individual; recognizing, by the robotic device, verbal content from the individual from the sound signals; determining, by the robotic device, a health condition by analyzing the set of actions performed by the individual, the verbal content from the individual, and the environment data; responsive to determining the health condition is included in a set of predetermined health conditions, performing, by the robotic device, a set of actions based on the health condition”.
The limitations of capturing, a set of one or more images of an individual; recording, sound signals of the individual; generating, environment data of an environment surrounding the individual; recognizing, a set of actions performed by the individual from the set of one or more images of the individual; recognizing, verbal content from the individual from the sound signals; determining, a health condition by analyzing the set of actions performed by the individual, the verbal content from the individual, and the environment data; responsive to determining the health condition is included in a set of predetermined health conditions, performing, a set of actions based on the health condition, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of capturing, recording, recognizing, determining, and performing, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Dependent claims 2-15 and 17-20 include other limitations as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 16. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “robotic device”, “processor”, and “memory”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, [0013]-[0016], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “by a robotic device” which amounts to limiting the abstract idea to the field of technology/the environment of computers, see MPEP 2106.05(h) and MPEP 2106.05(g).
Additionally, dependent claims 2-15 and 17-20 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1 and 16, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-15 and 17-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1 and 16, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breazeal et al. (US 20160193732 A1), hereinafter Breazeal.
Regarding claim 1 Breazeal teaches a  robotic device, comprising: a plurality of sensors ([0038] and [0045]) configured to: capture a set of one or more images of an individual, record sound signals of the individual, and generate environment data of an environment surrounding the individual (Abstract, [0037], and [0045]); a processor ([0067]); and memory storing instructions configured to cause the processor ([0073]) to perform: recognizing a set of actions performed by the individual from the set of one or more images of the individual ([0007], [0038], and [0278]); recognizing verbal content from the individual from the sound signals ([0142], [0146], and [0269]); determining a health condition by analyzing the set of actions performed by the individual, the verbal content from the individual, and the environment data ([0158] and [0275]); responsive to determining the health condition is included in a set of predetermined health conditions, determining a set of actions to be performed by the robotic device based on the health condition ([0290], [0306], [0320], and [0326]).
Regarding claim 2 Breazeal teaches determining the health condition comprises providing the set of actions performed by the individual, the verbal content, and the environment data to a machine learning model, the machine learning model trained to recognize the health condition ([0047], [0108], and [0123]).
Regarding claim 3 Breazeal teaches the machine learning model is trained by using training data including labels describing reference health conditions ([0047], [0108], and [0123]).
Regarding claim 4 Breazeal teaches determining the health condition comprises determining whether the set of actions is included in a plurality of predetermined actions, a predetermined action corresponding to a predetermined health condition ([0143] and [0270]).
Regarding claim 5 Breazeal teaches determining the health condition comprises determining whether the verbal content is included in a plurality of verbal content, a predetermined verbal content corresponding to a predetermined medical condition ([0067], [0146], and [0191]).
Regarding claim 6 Breazeal teaches analyzing the set of actions performed by the individual, the verbal content from the individual, and the environment data comprises determining a temporal characteristic of each of the set of actions, and wherein the health condition is determined based at least on the temporal characteristic ([0062] and [0291]).
Regarding claim 7 Breazeal teaches the environment data includes at least one of an ambient temperature, a time, a location, an object, a location of the object relative to the individual, and a gas concentration ([0144]-[0146]).
Regarding claim 8 Breazeal teaches the instructions are further configured to cause the processor to perform: receiving a user command to assist the individual from a client device ([0212] and [0450]-[0453]); and determining a second of actions according to the user command to be performed by the robotic device ([0212] and [0450]-[0453]).
Regarding claim 9 Breazeal teaches analyzing the set of actions performed by the individual, the verbal content from the individual, and the environment data comprises: determining a context; responsive to determining the set of actions deviating from a behavior routine corresponding to the context, determining that the health condition is that the individual may have a potential health problem ([0268], [0273], [0290], and [0335]).
Regarding claim 10 Breazeal teaches analyzing the set of actions performed by the individual, the verbal content from the individual, and the environment data further comprises: responsive to determining the set of actions or the verbal content indicating that the user acts unexpectedly, determining that the individual may be injured ([0268], [0273], [0290], and [0335]).
Regarding claim 11 Breazeal teaches the set of actions includes at least one of: following the individual, alerting the individual, monitoring the individual, assisting the individual, and sending an alert to another user ([0115], [0158], and [0217]).
Regarding claim 12 Breazeal teaches the set of actions includes: providing the health condition to the individual; receiving a confirmation from the individual; and determining an updated health condition by analyzing the confirmation, the set of actions performed by the individual, the verbal content from the individual, and the environment data ([0155], [0275], and [0509]).
Regarding claim 13 Breazeal teaches the set of actions includes: providing the health condition to the individual; receiving a confirmation from the individual; and updating the machine learning model based on the confirmation from the individual ([0069], [0108], [0119], and [0123]).
Regarding claim 14 Breazeal teaches at least a robotic arm and a locomotion system ([0303]).
Regarding claim 15 Breazeal teaches the sensors comprise at least one of: a camera, a microphone, a position sensor, a depth sensor, a pressure sensor, a touch sensor, a barometer, a thermometer, a hygrometer, and a gas detector ([0045] and [0060]-[0065]).
Regarding claim 16 Breazeal teaches a method, comprising: capturing, by a robotic device, a set of one or more images of an individual (Abstract, [0037], and [0045]); recording, by the robotic device, sound signals of the individual (Abstract, [0037], [0045], and [0094]); generating, by the robotic device, environment data of an environment surrounding the individual ([0268], [0273], [0290], and [0335]); recognizing, by the robotic device, a set of actions performed by the individual from the set of one or more images of the individual; recognizing, by the robotic device, verbal content from the individual from the sound signals ([0155], [0275], and [0509]); determining, by the robotic device, a health condition by analyzing the set of actions performed by the individual, the verbal content from the individual, and the environment data ([0158], [0275], and [0509]); responsive to determining the health condition is included in a set of predetermined health conditions, performing, by the robotic device, a set of actions based on the health condition ([0290], [0306], [0320], and [0326]).
Regarding claim 17 Breazeal teaches determining the health condition comprises providing the set of actions performed by the individual, the verbal content, and the environment data to a machine learning model, the machine learning model trained to recognize the health condition ([0047], [0108], and [0123]).
Regarding claim 18 Breazeal teaches training the machine learning model by using training data including labels describing reference health conditions ([0047], [0108], and [0123]).
Regarding claim 19 Breazeal teaches analyzing the set of actions performed by the individual, the verbal content from the individual, and the environment data comprises determining a temporal characteristic of each of the set of actions, and wherein the health condition is determined based at least on the temporal characteristic ([0062] and [0291]).
Regarding claim 20 Breazeal teaches analyzing the set of actions performed by the individual, the verbal content from the individual, and the environment data comprises: determining a context; responsive to determining the set of actions deviating from a behavior routine corresponding to the context, determining that the health condition is that the individual may have a potential health problem ([0268], [0273], [0290], and [0335]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                     


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686